DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to an interface of a video endoscope relative to a handle of the video endoscope.
With regards to claim 1, Lord (US 2019/0374095) discloses a handle (paragraph 11, fig.1, element 112) for a video endoscope comprising a housing and an interface portion (paragraph 15), wherein the interface portion comprises a first connector element at its distal end (paragraph 17), the first connector element is connected to an electric transmission element of the interface portion and is connectable to a second connector element of an associated elongate shaft of the video endoscope (paragraph 17) to form a detachable electrical and/or mechanical connection between the handle and the associated shaft (paragraph 20).
Lund (US 2021/0137355) discloses a handle for a video endoscope comprising a housing (paragraph 28), wherein the handle comprises at least a first bearing element (paragraph 41).
Widenhouse (US 2017/0055992) discloses handle for a surgical stapler comprising a housing and an interface portion (paragraph 81, element 52), wherein the interface portion comprises a first connector element at its distal end (paragraph 81, fig.4), the first connector element is connected to a second connector element of an associated elongate shaft (paragraph 81, fig.4, element 54).
The prior art, either singularly or in combination, does not disclose the limitation “wherein the handle comprises an electrical connection assembly arranged at an exterior of the interface portion forming an electrical connection between the electric transmission element and a stationary electric and/or electronic component of the handle, wherein the handle comprises at least a first bearing for rotatably supporting the interface portion in and/or at the housing, so that in case of a connection between the associated shaft and the handle, the associated shaft is rotatable via the rotatably supported interface portion relatively to the housing of the handle” of claim 1.  

With regards to claim 15, Lord (US 2019/0374095) discloses a video endoscope comprising an elongate shaft and a handle (paragraph 11), wherein, the elongate shaft comprises one or more electronic image sensors (paragraph 20), a second connector element at a proximal end section of the elongate shaft that is electrically Page 28 of 31Docket No. P20052USconnected to the one or more electronic image sensors, and is detachably connected to the handle (paragraph 20); wherein the handle comprises a housing and an interface portion (paragraph 15), wherein the interface portion comprises a first connector element at its distal end (paragraph 17), the first connector element is connected to an electric transmission element of the interface portion and is connectable to the second connector element of the elongate shaft (paragraph 20); wherein the first connector element of the handle and the second connector elements of the shaft form a detachable electrical and/or mechanical connection (paragraph 20).
Lund (US 2021/0137355) discloses a video endoscope comprising a handle housing (paragraph 28), wherein the handle comprises at least a first bearing element (paragraph 41).
Widenhouse (US 2017/0055992) discloses a surgical stapler comprising a handle housing and an interface portion (paragraph 81, element 52), wherein the interface portion comprises a first connector element at its distal end (paragraph 81, fig.4), the first connector element is connected to a second connector element of an associated elongate shaft (paragraph 81, fig.4, element 54).
The prior art, either singularly or in combination, does not disclose the limitation “wherein the handle comprises an electrical connection assembly arranged at an exterior of the interface portion forming an electrical connection between the electric transmission element and a stationary electric and/or electronic component of the handle, wherein the handle further comprises at least a first bearing for rotatably supporting the interface portion in and/or at the housing, so that in case of a connection between the associated shaft and the handle, the associated shaft is rotatable via the rotatably supported interface portion relatively to the housing of the handle; and wherein the first connector element of the handle and the second connector elements of the shaft form a detachable electrical and/or mechanical connection and the shaft is rotatable via the rotatably supported interface portion relative to the housing of the handle” of claim 15.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488